Appellate Case: 22-1063     Document: 010110776183       Date Filed: 12/01/2022      Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                          Tenth Circuit

                              FOR THE TENTH CIRCUIT                         December 1, 2022
                          _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
  ALEXANDER NOEL GARCIA,

        Plaintiff - Appellant,

  v.                                                          No. 22-1063
                                                 (D.C. No. 1:21-CV-01120-CMA-KLM)
  ADAMS COUNTY; ADAMS COUNTY                                   (D. Colo.)
  SHERRIFF’S DEPT.; J. SPILLIS,
  Sergeant; WELLPATH; D.
  WEATHERWAX; MAY, Nurse;
  MATTHEW GILLESPIE; ADAMS
  COUNTY COMMISSIONERS; ADAMS
  COUNTY DETENTION FACILITY;
  LAWS, Chief, Adams County Deputy,

        Defendants - Appellees.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before McHUGH, MORITZ, and CARSON, Circuit Judges.
                  _________________________________

       Alexander Noel Garcia, a pretrial detainee in the Adams County Detention

 Facility, filed this lawsuit under 42 U.S.C. § 1983. He sued various entities and

 individuals, alleging deliberate indifference to a serious medical need. His claim


       *
         After examining the briefs and appellate record, this panel has determined
 unanimously to honor the parties’ request for a decision on the briefs without oral
 argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
 submitted without oral argument. This order and judgment is not binding precedent,
 except under the doctrines of law of the case, res judicata, and collateral estoppel. It
 may be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1
 and 10th Cir. R. 32.1.
Appellate Case: 22-1063    Document: 010110776183        Date Filed: 12/01/2022     Page: 2



 rested on allegations that he suffers from sleep apnea and that staff at the detention

 facility did not treat it with a continuous positive airway pressure (CPAP) machine.

 The district court dismissed his complaint under Federal Rule of Civil Procedure

 12(b)(6). Mr. Garcia appeals, and we affirm.

                                     I. Background

       Mr. Garcia’s operative complaint alleged the following facts. He suffers from

 sleep apnea, a disorder that causes him to stop breathing 103 times per hour and to

 wake up choking and coughing. He also experiences pain, daily migraine headaches,

 and “mild [periodic] blackouts.” R. at 28.

       He received a sleep-apnea diagnosis in 2017 and had been prescribed a CPAP

 machine. He arrived at the Adams County Detention Facility in 2021, having used a

 CPAP machine during a prior term of incarceration at the facility. Although staff

 approved him to use a CPAP machine again if he could provide one, they refused to

 provide a machine themselves. Mr. Garcia did not have his own CPAP machine,

 however, because it had been “lost.” R. at 28. Medical staff prescribed oxygen and

 gave him an oxygen concentrator for his sleep apnea, and prescribed Tylenol for his

 headaches. Despite this treatment, his symptoms persisted.

       Based on these allegations, Mr. Garcia filed a complaint alleging deliberate

 indifference to a serious medical need, a claim available to pretrial detainees under

 the Fourteenth Amendment. Strain v. Regalado, 977 F.3d 984, 989 (10th Cir. 2020).

 A deliberate-indifference claim has both an objective component and a subjective

 one. Id. To satisfy the objective component, a plaintiff must show “that the

                                              2
Appellate Case: 22-1063      Document: 010110776183       Date Filed: 12/01/2022     Page: 3



 deprivation at issue was in fact sufficiently serious.” Mata v. Saiz, 427 F.3d 745, 751

 (10th Cir. 2005) (internal quotation marks omitted). A “medical need is sufficiently

 serious if it is one that has been diagnosed by a physician as mandating treatment or

 one that is so obvious that even a lay person would easily recognize the necessity for

 a doctor’s attention.” Id. (internal quotation marks omitted). The subjective

 component is satisfied if an “official knows of and disregards an excessive risk to

 inmate health or safety; the official must both be aware of facts from which the

 inference could be drawn that a substantial risk of serious harm exists, and she must

 also draw the inference.” Strain, 977 F.3d at 990 (brackets and internal quotation

 marks omitted).

       The district court concluded Mr. Garcia failed to allege facts that could

 establish either component of a deliberate-indifference claim. It further concluded

 that allowing Mr. Garcia to amend his complaint would be futile, and it dismissed the

 complaint with prejudice.

                                      II. Discussion

 A. Standards of Review

       Because Mr. Garcia represents himself, we construe his filings liberally. See

 Garrett v. Selby Connor Maddux & Janer, 425 F.3d 836, 840 (10th Cir. 2005). But

 we cannot assume the role of his advocate by constructing arguments for him. See id.

       We review de novo the district court’s dismissal under Rule 12(b)(6) for

 failure to state a claim. Strain, 977 F.3d at 989. To survive a Rule 12(b)(6) motion,

 a “complaint must allege sufficient facts to state a claim for relief plausible on its

                                             3
Appellate Case: 22-1063    Document: 010110776183        Date Filed: 12/01/2022    Page: 4



 face.” Id. We accept as true all well-pleaded facts in Mr. Garcia’s complaint, view

 them in the light most favorable to him, and draw all reasonable inferences in his

 favor. See Brooks v. Mentor Worldwide LLC, 985 F.3d 1272, 1281 (10th Cir.),

 cert. denied, 142 S. Ct. 477 (2021).

       Although we generally review a denial of leave to amend a complaint for an

 abuse of discretion, when the “denial is based on a determination that amendment

 would be futile, our review for abuse of discretion includes de novo review of the

 legal basis for the finding of futility.” Barnes v. Harris, 783 F.3d 1185, 1197

 (10th Cir. 2015) (internal quotation marks omitted).

 B. The complaint failed to state a claim.

       We will assume Mr. Garcia alleged facts that could establish the objective

 component of his deliberate-indifference claim.1 But he failed to allege facts that

 could satisfy the subjective component. After all, the “negligent failure to provide

 adequate medical care, even one constituting medical malpractice, does not give rise

 to a constitutional violation.” Perkins v. Kan. Dep’t of Corr., 165 F.3d 803, 811

 (10th Cir. 1999). And “a prisoner who merely disagrees with a diagnosis or a

 prescribed course of treatment does not state a constitutional violation.” Id.

       That is the case here. Mr. Garcia merely disagrees with the treatment he

 received for his sleep apnea. Although he underscores that he had been prescribed a

 CPAP machine in the past, that fact does not support a claim that medical staff acted


       1
         We therefore need not consider Mr. Garcia’s arguments targeting the district
 court’s analysis of the objective component.
                                            4
Appellate Case: 22-1063    Document: 010110776183        Date Filed: 12/01/2022      Page: 5



 with deliberate indifference when they prescribed alternative treatment. See Strain,

 977 F.3d at 995 (recognizing that a plaintiff’s challenge to the adequacy of prescribed

 treatment “goes to the efficacy of treatment, not deliberate indifference”). Because

 Mr. Garcia did not allege facts that could show he suffered a constitutional violation,

 the district court correctly dismissed his claim against all defendants.2 See Crowson

 v. Washington Cnty., 983 F.3d 1166, 1186 (10th Cir. 2020) (recognizing that “a claim

 under § 1983 against either an individual actor or a municipality cannot survive a

 determination that there has been no constitutional violation”), cert. denied,

 142 S. Ct. 224 (2021).

       Mr. Garcia seems to assert that because his complaint survived an initial

 screening, res judicata and the law-of-the-case doctrine precluded dismissal under

 Rule 12(b)(6). Yet he does not support this assertion with analysis or authority. In

 short, he has not adequately briefed this argument, and we deem it waived. See

 Garrett, 425 F.3d at 841. Even if Mr. Garcia had adequately briefed this argument,

 however, it would fail. The initial screening is not a final judgment, and district

 courts remain free to reconsider prior interlocutory orders before entry of final

 judgment. See Rimbert v. Eli Lilly & Co., 647 F.3d 1247, 1251 (10th Cir. 2011).




       2
         Mr. Garcia argues that the court should have considered the factors in
 Ehrenhaus v. Reynolds, 965 F.2d 916, 921 (10th Cir. 1992), before dismissing his
 complaint with prejudice. But Ehrenhaus does not address dismissals under Rule
 12(b)(6).

                                            5
Appellate Case: 22-1063      Document: 010110776183     Date Filed: 12/01/2022   Page: 6



 C. Amending the complaint would be futile.

       The district court correctly concluded it would be futile to allow Mr. Garcia to

 amend his complaint. Arguing otherwise, Mr. Garcia focuses on medical records that

 he filed separately from his complaint showing a past sleep-apnea diagnosis and a

 past prescription for a CPAP machine.3 But Mr. Garcia alleged the past diagnosis

 and prescription in his complaint, so his medical records add nothing to the

 complaint’s allegations.4

       Mr. Garcia also says that, by amending his complaint, he could have named

 previously unidentified medical staff and added allegations that his symptoms grew

 worse after he contracted COVID-19. But he fails to explain how this new

 information would remedy his complaint’s fundamental shortcoming—its failure to

 allege facts showing more than his mere disagreement with the treatment he

 received.5



       3
         Mr. Garcia’s medical records were filed (and shall remain) under seal. Even
 so, we have determined that the public’s right to access the information mentioned in
 this decision outweighs any privacy interest. See Eugene S. v. Horizon Blue Cross
 Blue Shield of N.J., 663 F.3d 1124, 1135–36 (10th Cir. 2011). We have mentioned
 only those parts of the records relevant to our decision. And Mr. Garcia himself has
 discussed this same information in public filings.
       4
         Because Mr. Garcia’s medical records do not affect the merits of his claim,
 we need not consider his argument that the district court should have taken judicial
 notice of them.
       5
         Mr. Garcia asserts that the district court unfairly denied leave to amend his
 complaint as a matter of course. A party may amend its pleading once as a matter of
 course, as relevant here, within 21 days after service of a Rule 12(b) motion.
 Fed. R. Civ. P. 15(a)(1)(B). During that time frame, however, Mr. Garcia did not
                                           6
Appellate Case: 22-1063    Document: 010110776183        Date Filed: 12/01/2022   Page: 7



        We reject Mr. Garcia’s argument that he should now prevail because the

 defendants have admitted liability by ultimately offering and providing him a CPAP

 machine. Mr. Garcia claims to have received the machine after the district court

 entered judgment, and we “generally limit our review on appeal to the record that

 was before the district court when it made its decision.” Regan-Touhy v. Walgreen

 Co., 526 F.3d 641, 648 (10th Cir. 2008). In any event, the defendants have not

 admitted liability.

        Because allowing Mr. Garcia to amend his complaint would be futile, the

 district court did not err when it dismissed the complaint without granting leave to

 amend. See Anderson v. Suiters, 499 F.3d 1228, 1238 (10th Cir. 2007).

 D. Mr. Garcia’s allegations of judicial bias are unfounded.

        Mr. Garcia appears to seek reversal based on an allegation the district court

 was biased. But he supports this argument by citing adverse rulings, which “alone do

 not demonstrate judicial bias.” Bixler v. Foster, 596 F.3d 751, 762 (10th Cir. 2010).

                                    III. Conclusion

        We affirm the district court’s judgment. We grant Mr. Garcia’s motion to

 proceed without prepaying costs and fees. We deny all other pending motions.


                                             Entered for the Court


                                             Carolyn B. McHugh
                                             Circuit Judge


 actually attempt to amend his complaint; he instead sought leave to amend his
 complaint at an unspecified “date in the future.” Second Suppl. R. at 22.
                                            7